Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION

                                              No. 04-14-00308-CV

                                          IN RE Evelyn TENORIO

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 9, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 30, 2014, relator Evelyn Tenorio filed a petition for writ of mandamus

complaining of the trial court’s temporary orders issued in the underlying suit to modify the terms

of the parties’ 2012 divorce decree. The court has considered relator’s petition for writ of

mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 2012-CI-07801, styled In the Interest of G.V. and C.V. III, Children, pending
in the 407th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.